 


109 HR 3365 IH: Caribbean National Forest Preservation Act of 2005
U.S. House of Representatives
2005-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3365 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2005 
Mr. Fortuño introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To make funds generated from the Caribbean National Forest in the Commonwealth of Puerto Rico available to the Secretary of Agriculture for land acquisition intended to protect the integrity of the buffer zone surrounding the Caribbean National Forest, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Caribbean National Forest Preservation Act of 2005.
2.FindingsCongress finds the following:
(1)Pressures of increasing population densities and development are evident in the areas surrounding the boundaries of the Caribbean National Forest in the Commonwealth of Puerto Rico.
(2)While portions of the Caribbean National Forest are already in close proximity to highly populated urban areas, lands adjacent to the National Forest in the northeastern part of the Commonwealth are the focus for future housing and tourism developments.
(3)Given these development pressures, the Secretary of Agriculture needs to promptly implement a program of land acquisition to consolidate the management and buffer the urban development to the Caribbean National Forest.
(4)Potential tracts of land for acquisition have already been identified and prioritized in a ten-year acquisition plan that is included in the land and resource management plan for the Caribbean National Forest. 
(5)The Secretary needs a reliable source of funds to support the needed land acquisition.
3.Land acquisition authority, Caribbean National Forest, Puerto Rico
(a)Authority to acquire landsThe Secretary of Agriculture is authorized to acquire, by donation or purchase from willing sellers, tracts of land intended to assist in the consolidation of lands within or adjacent to the boundaries of the Caribbean National Forest in the Commonwealth of Puerto Rico.
(b)Source of funds for land acquisitionTo fund the land acquisition authorized by subsection (a), the Secretary may use all amounts generated from the Caribbean National Forest that would, but for this subsection, be deposited as miscellaneous receipts in the Treasury of the United States, but not including amounts authorized by law for payments to the Commonwealth or authorized by law for retention by the Secretary for any other purpose. Amounts made available under this subsection shall be available to the Secretary until expended and without further appropriation.
(c)Boundary adjustmentsThe Secretary shall adjust the boundaries of the Caribbean National Forest to include lands acquired under subsection (a). For purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of the Caribbean National Forest, as adjusted pursuant to this subsection, shall be considered to be boundaries of the National Forest as of January 1, 1965. 
 
